  Case 6:18-cv-00111-RSB-BWC Document 59 Filed 07/26/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 GRAYLING THOMAS,

                Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-111

        v.

 WARDEN DOUG WILLIAMS, et al.,

                Defendants.


                                            ORDER

       Presently before the Court are Plaintiff’s Objections to the Magistrate Judge’s Report and

Recommendation dated June 28, 2021. (Doc. 58.) The Magistrate Judge recommended the Court

dismiss Plaintiff’s claims against Defendants Williams, Caldwell, Hudson, Laurence, and Mobley,

thus, resulting in dismissal of Plaintiff’s case. (Doc. 55, p. 1.) As the Magistrate Judge explained,

Plaintiff’s pending claims consist of a retaliatory transfer claim against Defendants Laurence,

Hudson, and Mobley; a deliberate indifference to serious medical needs claim against Defendants

Hudson and Williams; and a claim for injunctive relief against Defendant Caldwell. (Id. at p. 4.)

The Magistrate Judge found Plaintiff failed to exhaust his administrative remedies as to Defendants

Williams, Caldwell, Hudson, and Laurence. (Id. at pp. 7–15.) Additionally, the Magistrate Judge

recommended dismissal of Defendant Mobley for Plaintiff’s failure to follow this Court’s Order

and failure to prosecute. (Id. at pp. 15–18.)

       Plaintiff filed Objections, but his Objections have no merit. While Plaintiff complains the

Magistrate Judge refused to reach the merits of his case, (doc. 58, pp. 1–4), the Prison Litigation

Reform Act is clear; exhaustion is mandatory, and prisoners must exhaust all available
  Case 6:18-cv-00111-RSB-BWC Document 59 Filed 07/26/21 Page 2 of 3




administrative remedies before suing. Ross v. Blake, 136 S. Ct. 1850, 1857 (2016); Jones v. Bock,

549 U.S. 199, 211 (2007). Thus, it was not improper for the Magistrate Judge to address Plaintiff’s

exhaustion of administrative remedies before turning to the merits of his suit.

       In his Objections, Plaintiff also argues his failure to exhaust available administrative

remedies should be excused because of the circumstances he found himself in; namely, he was

facing a pending murder investigation, had just been assaulted by an unknown assailant,

transferred to another prison, and received no medical attention for his head injuries. (Doc. 58,

p. 7.) The Court is not unsympathetic to the position in which Plaintiff found himself; however,

he has not demonstrated his failure to exhaust should be excused. Plaintiff states the circumstances

he faced would prevent a rational person from pursuing his administrative remedies. But Plaintiff

managed to file other grievances related to his claims—specifically against a John Doe for

excessive force and related to his lack of medical care at Johnson State Prison. (See Docs. 41-6,

41-8.) Plaintiff fails to explain why he could not submit a grievance related to his retaliatory

transfer claim or deliberate indifference claim.

       Moreover, exhaustion is mandatory “irrespective of any ‘special circumstances.’” Ross,

136 S. Ct. at 1857. Plaintiff points to language in Turner v. Burnside, 541 F.3d 1077, 1084

(11th Cir. 2008), which provides, “Remedies that rational inmates cannot be expected to use are

not capable of accomplishing their purposes and so are not available.” However, Plaintiff

misconstrues this language. Turner discussed a situation where use of an administrative remedy

was unavailable to an inmate, not because of the particular difficulty he found himself in, but

because lodging the grievance would result in his condition becoming worse instead of better. Id.

at 1084–85.     In such a situation, the Eleventh Circuit Court of Appeals determined an

administrative remedy is not available. Here, Plaintiff makes no such allegations and, moreover,




                                                   2
  Case 6:18-cv-00111-RSB-BWC Document 59 Filed 07/26/21 Page 3 of 3




the evidence in the record demonstrates Plaintiff’s grievances resulted in an improved condition.

(See Doc. 41-11, p. 2 (partially granting Plaintiff’s grievance)). It is clear from the record that the

grievance process was available to Plaintiff. Plaintiff essentially asks this Court to adopt a “special

circumstances exception” where exhaustion is excused when an inmate is assaulted and then

transferred, which the Court is prohibited from doing. Ross, 136 S. Ct. at 1857.

       After an independent and de novo review of the entire record, the Court OVERRULES

Plaintiff’s Objections. (Doc. 58.) The Court CONCURS with the Magistrate Judge’s Report and

Recommendation and ADOPTS the Magistrate Judge’s Report and Recommendation as the

opinion of the Court. Thus, the Court GRANTS Defendants’ construed Motion to Dismiss,

(doc. 41). Additionally, the Court DISMISSES Plaintiff’s claims against Defendant Mobley for

failure to prosecute and failure to follow a Court Order. Accordingly, the Court DISMISSES

Plaintiff’s Complaint, DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal, and DENIES Plaintiff leave to proceed in forma pauperis on appeal.

       SO ORDERED, this 26th day of July, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  3
